Title: To Thomas Jefferson from Lucy Ludwell Paradise, 31 January 1789
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas



Jan. the 31st. 1789

Mr. and Mrs. Paradise present their compliments to his Excellency Mr. Jefferson, and will do themselves the honour to dine with him to Morrow, according to his very polite invitation.
Mrs. Paradise begs the favour of her friend Mr. Jefferson to facilitate as Much as possible her going to England next week, as she thinks, the last letter received from their Steward, will ease the Minds of the Creditors; and She also thinks that Mr. Anderson will advance her the Money for her Subsistance. It will [be] necessary for Mr. Paradise to write a few lines to Dr. Bancroft and Mr. Anderson. She wishes therefore, that her dear protector would insist upon his writing. I wish that the Creditors may be Made to understand, I bind myself in case of Mr. Paradises death to pay all their debts but none other, that shall be contracted after this paper is signed. Therefore it will be Necessary for Mr. Paradise  to live with More thought and Œconomy than he has hither to done. Your Excellency sees of what use a Settlement is for us poor helpless Women and for My Sexes Sake I hope you will have the Goodness to introduce it into Virginia and by so doing, we poor Women, shall Immortalize Your Name.
